DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 09/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 06/27/2022. Claims 1, 2, 10, 11, 12, and 20 were amended. Claims 9 and 19 were cancelled. Claims 1-8, 10-18, and 20 are currently pending and are subject to the final Office Action below. 


	Response to Arguments
35 USC § 112
	Applicant has cancelled claims 9 and 19. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 9-10 and 19-20 have been rendered moot and thus, have been withdrawn. 

35 USC § 101
Applicant’s arguments, see pages 7-9, filed 09/27/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are not persuasive. 
Applicant argues on page 7-8 that the claims do not recite an abstract idea as they are particularized steps in a specific process that is not an abstract idea. Applicant does not provide explanation as to what the specific process which is not an abstract idea is. Examiner respectfully disagrees that the only way the claims recite an abstract idea is by extrapolating from the claim and considering how the results may be used. “Determining a plurality of characteristics…” is identifying characteristics of each of a plurality of shipments wherein the specific characteristics may be an identity, an indication of cargo, an origin and destination, etc. “Determining” is identifying whether any of the identified characteristics indicates an issue. “Determining” is for each issue, determining a probability the issue will occur on a future shipment. “Determining” is which of the issues is most likely to occur based on the determined probabilities. Examiner considered the whole claim and the language within claims “determining”, “determining”, “determining”, and “determining”, and for each limitation and for the claim as a whole, the method is directed to an abstract idea of organizing human activity between a user and a carrier or shipping company specifically sales activities, behaviors, or business relations between the two parties.
Regarding the Prong 2 argument on page 8, Applicant argues that the additional element which integrates the judicial exception into a practical application is “determining a probability that a particular shipment of goods having a plurality of characteristics will include an issue and determining which of a number of possible issues is most likely to occur”. Examiner respectfully disagrees. The concept Applicant refers to is one Examiner identified as directed to and thus part of the abstract idea. 
Regarding the Step 2B argument on page 8-9, Applicant argues that the limitations which define how the probability is determined is significantly more than organizing human activity. Examiner respectfully disagrees as above, the concept Applicant refers to is a limitation identified as part of the abstract idea and not an additional element. The additional elements within the claim are the processor and database which when viewed individually or as a whole, are not sufficient to amount to significantly more than the judicial exception. 

35 USC § 103
Applicant’s arguments, see pages 9-10 of Applicant’s Response, filed 09/27/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. See “Allowable Subject Matter” below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent Claim 1 and Claim 11 recites the limitations “determining a plurality of characteristics of each of a plurality of shipments, wherein the characteristics of each shipment include an identity of at least one carrier from a plurality of known carriers, an indication of cargo within at least one shipping container, an origin and a destination of the shipment, a distance traveled between the origin and the destination, a number of stops between the origin and the destination, a duration between a beginning time and a completion time of the shipment, and at least one other characteristic indicative of a performance or condition of the at least one container during the shipment”; “determining, for each of the shipments, whether any of the characteristics indicates or corresponds to an identified issue that is one of a plurality of predetermined issues”; “determining, for each identified issue, a probability that the identified issue will occur on a future shipment based on information regarding the determined characteristics from at least one of the shipments that includes the identified issue and information regarding corresponding characteristics of others of the plurality of shipments wherein the at least one of the shipments and the others of the plurality of shipments are a set of shipments, wherein determining the probability includes analyzing a plurality of combinations of selected characteristics of the set of shipments, wherein the selected characteristics are the carrier, the origin, the destination, the distance traveled, the number of stops, and the duration, wherein each of the plurality of combinations includes the carrier of one shipment in the set of shipments combined with at least two others of the selected characteristics of another one of the shipments in the set of shipments, and wherein all of the carriers are combined with at least two others of the selected characteristics of all other shipments in the set of shipments”; and “determining which of the plurality of predetermined issues are most likely to occur during a future shipment based on the determined probabilities”.
The limitations of “determining”, “determining”, “determining”, and “determining” recite a method of organizing human activity. The limitations involve determining a plurality of characteristics for each of a plurality of shipments where the characteristics may be “an identity of at least one carrier from a plurality of known carriers, an indication of cargo within at least one shipping container, an origin and a destination of the shipment, a distance traveled between the origin and the destination, a number of stops between the origin and the destination, a duration between a beginning time and a completion time of the shipment, and at least one other characteristic indicative of a performance or condition of the at least one container during the shipment”. Then, for each shipment, determining if the characteristics indicate or correspond to an issue. For each issue, determining a probability that the issue will occur on a future shipment based on the determined characteristics from at least one of the shipments that includes the identified issue and corresponding characteristics of others within the plurality of shipments and determining the probability based on a combination of characteristics. Lastly, determining which issue is most likely to occur on the future shipment based on the probability previously determined. 
Thus, the limitations within the independent claims are directed to organizing a commercial interaction (sales activities or behaviors and business relations) between the carrier/shipping company and the user they are transporting cargo for. In Applicant’s specification para. 2-3 “various factors affect performance and results during transit including the tendencies of a carrier or shipping company and the conditions along a route. Some aspects of shipper performance may have an adverse affect on the shipped items”. Thus, the limitations of “determining”, “determining”, “determining”, and “determining” are performed to analyze and determine shipper performance characteristics (identity, origin/destination, distance, number of stops, duration, etc.) and how the characteristics may correlate with issues which adversely affect the shipped item. The predetermined issues and the probability of the issues most likely to occur during a future shipment impact the sales activities for the carrier/shipping company and the business relations between the carrier/shipping company and the user they are transporting cargo for; thus, the claims recite an abstract idea specifically certain methods of organizing human activities relating to commercial interactions and managing relationships/interactions between people. 
The judicial exception is not integrated into a practical application. Claim 1 recites a processor and one or more computing devices and Claim 11 recites a processor and a database which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Claim 11 recites additional limitations of “provide the determined characteristics for each trip to the database, wherein the database stores the determined characteristics” and “provide the determined probabilities to the database, wherein the database stores the determined probabilities” which are insignificant extra-solution activity, such as mere data gathering and storing.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a processor and one or more computing devices or a processor and a database to perform the abstract limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The additional element of “provide the determined characteristics for each trip to the database, wherein the database stores the determined characteristics” and “provide the determined probabilities to the database, wherein the database stores the determined probabilities” are insignificant extra solution activity as transmitting and receiving data over a network is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) – receiving or transmitting data over a network (Symantec) and a database holding information is insignificant extra-solution activity as storing information is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) - storing and retrieving information in memory (Versata). Insignificant extra solution activity cannot provide an inventive concept. 
 The claims are not patent eligible. 
None of the steps/functions of Claims 1 and 11 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing methods of human activity and insignificant extra solution activity, thus, the analysis does not change when considered as an ordered combination. The additional elements amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between the carrier and user and insignificant extra solution activity, thus, the additional elements do not meaningfully limit the claim. 
Dependent claims 2-8, 10, 12-18, and 20 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further the others of the plurality of shipments each include the same characteristic that indicates/corresponds to the identified issue, how the probability is determined based on all combinations of selected characteristics, determining which of the predetermined issues are most likely to occur for origins/destinations/carriers/duration/beginning time or completion time and determining which of the origins/destinations/carriers are most likely to be associated with a predetermined issue. The limitations also specify further where a characteristic includes a temperature and the issue is based on the temperature. Thus, narrowing down the abstract ideas of organizing commercial interactions between the carrier/shipping company and the user they transport cargo for.
Accordingly, Claims 1-8, 10-18, and 20 are ineligible under 35 U.S.C. § 101. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Current prior art alone or in combination fail to disclose every element of independent claims 1 and 11. Examiner noting the limitations of “determining, for each identified issue, a probability that the identified issue will occur on a future shipment based on information regarding the determined characteristics from at least one of the shipments that includes the identified issue and information regarding corresponding characteristics of others of the plurality of shipments, wherein the at least one of the shipments and the others of the plurality of shipments are a set of shipments, wherein determining the probability includes analyzing a plurality of combinations of selected characteristics of the set of shipments, wherein the selected characteristics are the carrier, the origin, the destination, the distance traveled, the number of stops, and the duration, wherein each of the plurality of combinations includes the carrier of one shipment in the set of shipments combined with at least two others of the selected characteristics of another one of the shipments in the set of shipments, and wherein all of the carriers are combined with at least two others of the selected characteristics of all other shipments in the set of shipments” as the specific element not disclosed in current prior art alone or in combination. 
The following are the closest prior art:
Williams et al. (US2015/0046361) teaches “perform statistical analyses that incorporate some or all of host carrier data, received customer data, journey data, third party data, and analytics data…to determine a status of a package, the underlying causes or factors influencing the status, detect alert conditions, predict potential alert conditions, evaluate success and failure of different aspects of a journey”. However, the reference does not teach the limitation of “determining” noted above.
Appel et al. (US11126957) teaches identifying historic data from each entity within a supply chain and training a model to generate a vulnerability score for each entity. However, the reference does not teach the limitation of “determining” noted above.
Kim et al. (US10902537) teaches receiving information about cargo and transportation environment and generating a logistics trust index which indicates a degree of influence exerted on the quality of the cargo. However, the reference does not teach the limitation of “determining” noted above.
Daley et al. (US2020/0394605) is not available as prior art, but teaches determining a risk score for the likelihood of a risk event occurring for a future package delivery and determining a delivery plan based on a risk matrix and delivery characteristics.
Muetzel et al. (US2015/0046362) teaches forecasting a delivery time by using delivery vehicle information, a delay event, and historic delivery time information. However, the reference does not teach the limitation of “determining” noted above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628